           Case 7:20-cv-06813-VB Document 1 Filed 08/24/20 Page 1 of 24




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 LISA LOMBARDO,

                         Plaintiff,
                                                             Civil Action No.: _______________
                 v.

 EQUIFAX INFORMATION SERVICES LLC,                           COMPLAINT
 EXPERIAN INFORMATION SOLUTIONS,
 INC., TRANS UNION LLC, and JPMORGAN                         JURY TRIAL DEMANDED
 CHASE BANK, N.A.,

                         Defendants.


       Lisa Lombardo, Plaintiff herein, by her attorneys, allege and complain of Defendants as

follows:

                                  PRELIMINARY STATEMENT

           1.            This is an action for actual, statutory, treble and punitive damages,

                injunctive relief, and statutory attorney’s fees and costs brought pursuant to the

                Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”), the New York

                Fair Credit Reporting Act, and the New York General Business Law § 380, et seq.

                (“NY FCRA”); New York Uniform Commercial Code, Article 2-A (Leases); New

                York General Business Law § 349 and for Breach of Contract.

           2.            Specifically, the Defendants have damaged Plaintiff by reporting

                derogatory and obviously incorrect information regarding Plaintiff’s auto lease

                with Defendant JP Morgan Chase Bank, N.A, which had financed the lease under

                the licensed tradename of Subaru Motors Finance (hereafter, “Chase” or “the

                Bank”)




                                                   1
Case 7:20-cv-06813-VB Document 1 Filed 08/24/20 Page 2 of 24




3.          Chase further damaged Plaintiff by unlawfully repossessing and disposing

     of her vehicle at the end of the lease after unlawfully refusing to allow Plaintiff to

     buy out the vehicle.

4.          The Defendants consist of three national credit reporting agencies:

     Equifax Information Services LLC (“Equifax”), Experian Information Solutions,

     Inc. (“Experian”), and Trans Union LLC (“Trans Union”) (collectively, the

     “CRA Defendants”); and a “furnisher[s] of information” to those agencies:

     JPMorgan Chase Bank, N.A. (the “Furnisher Defendant”).

5.          Plaintiff discovered inaccurate derogatory information on her credit

     reports and disputed the same directly with the CRA Defendants who, in turn and

     upon information and belief, communicated the same to the Furnisher Defendant.

6.          The Furnisher Defendant is a “furnisher of information” within the

     meaning of the FCRA (15 U.S.C. § 1681s-2, et seq.).

7.          The Furnisher Defendant violated the FCRA by:

            a. failing to conduct a reasonable investigation of Plaintiff’s dispute(s),

            b. failing to review all relevant information provided by consumer

                reporting agencies, and

            c. failing to promptly modify, delete, or permanently block any

                information it could not verify as accurate, in violation of 15 U.S.C.

                §1681s-2(b)(1).

8.          The CRA Defendants violated the FCRA (and analogous provisions of the

     NY FCRA) by:




                                       2
Case 7:20-cv-06813-VB Document 1 Filed 08/24/20 Page 3 of 24




             a. failing to conduct a reasonable reinvestigation of Plaintiff’s dispute(s)

                 and delete or modify that information, in violation of § 1681i, and

                 upon information and belief, failing to perform certain other related

                 duties pursuant to and in violation of that same provision; and

             b. failing to maintain procedures to ensure the maximum possible

                 accuracy of the information it reported about Plaintiff, in violation of §

                 1681e(b).

9.           As a direct and proximate result of the Defendants’ negligent and willful

      actions, conduct, and omissions, including publishing inaccurate derogatory

      information to third-parties, Plaintiff suffered cognizable actual damages (both

      economic and non-economic) including but not limited to credit denials, provision

      of credit at higher interest rates, damage to her reputation, emotional distress,

      anxiety, depression, embarrassment, aggravation, and frustration.

10.          Each Defendant’s willful violations of the Plaintiff entitles Plaintiff to an

      award of punitive damages.

                       JURISDICTION AND VENUE

11.          The jurisdiction of this Court is conferred by 15 U.S.C. § 1681p, 15

      U.S.C. § 1640(e), and 28 U.S.C. § 1331.

12.          This Court has supplemental jurisdiction over the Plaintiff’s state law

      claims pursuant to 28 U.S.C. § 1367(a).

13.          Venue in this District is proper under 28 U.S.C. § 1391 because a

      substantial part of the events and omissions complained of took place in this




                                        3
Case 7:20-cv-06813-VB Document 1 Filed 08/24/20 Page 4 of 24




      District and Defendants maintain offices, transact business, and are otherwise

      found in this District.

                                  PARTIES

14.           Plaintiff Lisa Lombardo is a natural person and a citizen of Stamford,

      Connecticut.

15.           Plaintiff maintained residences in both White Plains New York and

      Stamford, Connecticut at the time of many of the events in question.

16.           Plaintiff is an individual and “consumer” within the meaning of the

      FCRA, 15 U.S.C. § 1681a(c), as well as the NY FCRA, NY GBL § 380-a(b).

17.           Equifax Information Services LLC (“Equifax”) is a Georgia limited

      liability company, duly authorized and qualified to do business in the State of

      New York.

18.           Experian Information Solutions, Inc. (“Experian”) is an Ohio corporation,

      duly authorized and qualified to do business in the State of New York.

19.           Trans Union LLC (“Trans Union”) is a Delaware limited liability

      company, duly authorized and qualified to do business in the State of New York.

20.           Equifax, Experian, and Trans Union are each a “consumer reporting

      agency” within the meaning of the FCRA (15 U.S.C. § 1681a(f)) and NY FCRA

      (G.B.L. § 380-a(e)).

21.           JPMorgan Chase Bank, N.A. (“Chase”) is a national banking association,

      duly authorized and qualified to do business in the State of New York.

22.           Chase (the “Furnisher Defendant”) is a “furnisher of information” within

      the meaning of the FCRA, 15 U.S.C. § 1681s-2, et seq.




                                       4
Case 7:20-cv-06813-VB Document 1 Filed 08/24/20 Page 5 of 24




                                    FACTS

23.          On or about April 12, 2014, Plaintiff leased a 2014 Subaru Impreza VIN

      JF1GPAS62E8259914 (the “Vehicle”) from Stamford Subaru in Stamford,

      Connecticut.

24.          The lease was offered and serviced by Chase.

25.          The terms of the lease were $400 per month for 36 months.

26.          Plaintiff and Chase subsequently agreed to an extension of the lease for six

      months.

27.          Plaintiff received a letter from Chase, dated April 21, 2017 confirming the

      lease extension.

28.          Plaintiff and Chase subsequently agreed to an additional extension of one

      month to facilitate her lease-end purchase of the vehicle.

29.          Specifically, in October 2017, concerned that the proposed lease buyout

      amounts kept changing and were incorrect, Plaintiff asked for a supervisor.

30.          The supervisor, Diane Sandoval, agreed that the lease would be extended

      by an additional 30-day extension in order to work through buyout related

      logistics and that buyout paperwork would be sent to Plaintiff.

31.          Plaintiff proffered payment for the additional month prior to that call and

      Chase accepted Plaintiff’s payment.

32.          During the lease and the extensions, totaling 43 months, Plaintiff made all

      required payments timely.




                                       5
Case 7:20-cv-06813-VB Document 1 Filed 08/24/20 Page 6 of 24




33.          After her conversation with the supervisor in October 2017, Plaintiff

      received a letter and Itemization of Payoff for Lease Vehicle Purchase dated

      October 25, 2017 which stated a total purchase price of $12,027.60 “good through

      the payoff date, 11/04/2017and which, in its itemization inter alia, “Monthly

      Payments Due $0.0” and “Late Charges Due $0.0”.

34.          Although the letter was address to Ms. Lombardo at her Connecticut

      address and the letter and itemization were sent to Plaintiff’s Connecticut address,

      the lease buyout itemization sheet itself contained Ms. Lombardo’s New York

      address and the tax calculations were New York-based.

35.          In addition, Chase had – despite Ms. Lombardo’s instructions – sent the

      lease buyout documentation by a method that required signature upon delivery.

36.          Plaintiff had explicitly informed Chase that doing so would result in delay

      due to mail room procedures at her building.

37.          As a result, letter and itemization were received by Plaintiff only after the

      lease buyout date had lapsed and, in any event, was incorrect, inter alia because it

      contained a tax calculation that was incorrect, as well as other incorrect amounts.

38.          Plaintiff attempted to contact the Chase supervisor, Ms. Sandoval, to

      address these issues and receive a valid lease buyout letter, but was unable to

      reach her.

39.          Plaintiff then contacted the general number and was told that Ms.

      Sandoval was on vacation and would be in touch upon her return.




                                       6
Case 7:20-cv-06813-VB Document 1 Filed 08/24/20 Page 7 of 24




40.           Client continued attempting to contact Ms. Sandoval through November

      2017 and received a call back from Ms. Sandoval on or about November 28,

      2017.

41.           Ms. Sandoval instructed Ms. Lombardo that Chase would not allow her to

      purchase the vehicle because she had “missed the deadline” and that Ms.

      Lombardo was required to return the vehicle immediately, that same day, to the

      Stamford Subaru dealership (“the Dealership”).

42.           Plaintiff offered to make a payment that same day, and Ms. Sandoval

      informed her that she would not be permitted to make a payment or to do a lease-

      end purchase.

43.           Plaintiff attempted to return the vehicle that same day, but Stamford

      Subaru refused to accept the car immediately.

44.           Instead, “Bobby” at Stamford Subaru said that it in order to return a

      vehicle an appointment would need to be scheduled in advance.

45.           Plaintiff was then transferred by “Bobby” to Luke Corcione in the

      Dealership’s Finance Department.

46.           Mr. Corcione informed Plaintiff that, contrary to what Ms. Sandoval had

      said, he could easily arrange for the lease end purchase of the vehicle, as well as

      an auto loan to finance the lease-end purchase.

47.           Mr. Corcione took Plaintiff’s personal and salary information, pulled her

      credit, received a dealer lease buyout quote from Chase over the phone, and

      further informed Plaintiff that he had received bank approval for a loan to finance




                                        7
Case 7:20-cv-06813-VB Document 1 Filed 08/24/20 Page 8 of 24




      the purchase of the vehicle. Mr. Corcione provided buyout and finance amount

      figures at that time.

48.           Mr. Corcione informed Plaintiff that she should come into the dealership

      in a few days to finalize the lease buyout and financing.

49.           Plaintiff returned with the vehicle to the Dealership a few days later, and

      Mr. Corcione claimed to be “too busy” to handle the paperwork that day and

      refused to finalize the deal that day.

50.           Plaintiff returned to the Dealership on December 2, 2017 and met with Mr.

      Corcione in the finance department. Mr. Corcione informed Plaintiff that she

      “had nothing to worry about” and that he would call Plaintiff to set up a new

      appointment to finalize the buyout and financing.

51.           By letter dated December 2, 2017 and received by Plaintiff on or around

      December 16, Chase informed Plaintiff that Plaintiff had a “past due balance of

      $11,291.70.”

52.           Plaintiff called the number appearing on the letter for clarification and was

      informed by the Chase representative, Jason at the “Chase Auto Finance Recovery

      Department” that the account had been charged off.

53.           Jason informed Plaintiff that her account was charged off because her

      lease had ended in April.

54.           Plaintiff pointed out that she and Chase had, in fact, extended the lease but

      Jason refused to accept her position and repeated that the lease was over in April

      2017 and the car due to be returned to Chase at that time.




                                         8
Case 7:20-cv-06813-VB Document 1 Filed 08/24/20 Page 9 of 24




55.           For this reason, Jason informed her, the account was in default as of April,

      2017 and the charge off was valid.

56.           Jason further informed her that the charge off would be reported by Chase

      to the credit bureaus even if she made the requested payment because she hadn’t

      returned the car in April, 2017.

57.           Plaintiff asked to escalate the matter and was referred to the Chase

      Executive Office, where she spoke with “Sheri Jensen” and “Greg Riffell”.

58.           Plaintiff described the situation in detail to the Chase Executive Office,

      who informed her that the Executive Office would investigate.

59.           In January 2018, Greg Riffell informed Ms. Lombardo over the phone that

      Chase would not repossess the car until the Chase Executive Office had

      completed its investigation.

60.           Notwithstanding this representation, Ms. Lombardo was contacted by a

      repossession company on or about February 6, 2018.

61.           Plaintiff summarized the issues on a phone call with the repossession

      company and was transferred to Chase.

62.           The Chase representative apologized, informed her that the matter was

      still under investigation and stated that the vehicle would not be repossessed

      during the pending investigation.

63.           The repossession company left without the vehicle.

64.           The vehicle was repossessed the following day, on or about February 7,

      2018.




                                          9
     Case 7:20-cv-06813-VB Document 1 Filed 08/24/20 Page 10 of 24




      65.             Left without a car and with severely damaged credit, Plaintiff was forced

            to rent vehicles regularly from the time of the repossession until September 2018.

      66.             Following the repossessions of the Vehicle, Plaintiff received a variety of

            collection letters from Chase and from third party collectors collecting on Chase’s

            behalf.

      67.             These dunning notices provided inconsistent explanations as to what was

            owed.

                                  Credit Reporting Disputes

A. Equifax

      68.             By letter dated November 15, 2018, Plaintiff disputed her credit report

            with Equifax, stating that the account was inaccurately listed as charged off and

            with a balance owing of $11,291.00.

      69.             Plaintiff’s letter to Equifax stated that the account was paid in full and

            included, inter alia, copies of her 43 consecutive timely payments.

      70.             Equifax responded by letter dated November 29, 2018, stating that the

            information in question had been updated.

      71.             Equifax’s November 29, 2018 letter contained updated information

            regarding the account, stating a “Balance Amount” and “Amount Past Due” of

            $2,256; a “Date of Last Payment” of September, 2018 (some 9 months after the

            extended lease was to have expired, and 7 months after the car was repossessed,

            and a date on which no payment had been made), a “Date of 1st Delinquency” of

            “11/2018” (again, long after any of the events in question), and a “Charge Off

            Amount” of zero.




                                                10
Case 7:20-cv-06813-VB Document 1 Filed 08/24/20 Page 11 of 24




 72.          By letter dated May 29, 2019, Plaintiff again disputed her credit report

       with Equifax.

 73.          That dispute was detailed and recounted, inter alia, that Plaintiff had

       extended her lease and made all payments timely.

 74.          The May 29 dispute letter to Equifax contained the following chart:




 75.          The dispute letter detailed how the reported date of first delinquency

       continued to change, first moving back to April 2017 in the September 2018

       credit report (i.e. as if there had been no lease extension), and then re-aging to

       November 2018 (approximately a year after the end of the extended lease and

       some 9 months after the vehicle was repossessed.

 76.          The letter was sent via certified mail on June 3, 2019 and was received

       by Equifax on June 7, 2019.

 77.          Equifax responded to Plaintiff’s dispute by letter dated July 26, 2019,

       informing Plaintiff that it had changed various information.




                                         11
    Case 7:20-cv-06813-VB Document 1 Filed 08/24/20 Page 12 of 24




      78.          Specifically, as set forth in the July 26, 2019 letter, Equifax changed the

            date of delinquency to November 2017, and changed the “status” back to

            “Charge Off”.

      79.          Inexplicably, Equifax also changed the balance, amount past due and

            charge off amount as zero dollars.

      80.          Thus, Equifax failed to correct Plaintiff’s credit report, and in fact made

            matters worse, categorizing the account as charged off where, immediately prior

            to the dispute, it was reporting the account merely as late (which was also

            derogatory and incorrect).

B. Experian

      81.          By letter dated November 25, 2018, Plaintiff disputed her credit report

            with Experian, stating that the account was inaccurately listed as charged off.

      82.          Plaintiff’s letter to Experian stated, inter alia, that the account was paid

            in full and included, inter alia, copies of her 43 consecutive timely payments.

      83.          Experian responded by letter dated December 10, 2018, stating that the

            information in question had been updated.

      84.          Experian’s letter included various updates to Plaintiff’s address,

            telephone and other personal information and listed the account in question as an

            adverse account, stating as follows regarding the account’s status: “Open, $2,256

            past due as of Nov 2018. By Aug 2025 this account is scheduled to go to a

            positive status.”

      85.          The adverse information for the account also included the following:

            “Comment: Full termination/balance owing.”




                                             12
Case 7:20-cv-06813-VB Document 1 Filed 08/24/20 Page 13 of 24




 86.          By letter dated December 26, 2018, Experian noted that the information

       set forth above was posting “Before dispute” and noted that “After dispute” the

       account status was: “Account charged off/Never late. $11,291 written off.

       $2,556 past due as of December 2018. This account is scheduled to continue on

       record until Sep 2025.”

 87.          Thus, Experian’s response resulted in even more erroneous and incorrect

       reporting on the account than had previously been the case.

 88.          By letter dated May 29, 2019, Plaintiff again disputed her credit report

       with Experian.

 89.          This dispute letter was mailed via certified mail on June 3, 2019 and

       received by Experian on June 10, 2019.

 90.          Plaintiff’s Experian dispute was detailed and recounted, inter alia, that

       Plaintiff had extended her lease and made all payments timely.

 91.          The dispute letter to Experian recounted Chase’s inconsistent and

       incorrect reporting of the account, including how Plaintiff’s December credit

       report, had re-aged a purported balance to Chase of $2,556.

 92.          Experian responded by letter dated June 22, 2019, in which it stated that

       “information you disputed has been verified as accurate; however, information

       unrelated to your dispute has been updated.” Both the pre-and post dispute

       tradelines list “Date of Status” as December, 2018.

 93.          Experian further stated that it was previously listing the status of the

       account as “Account charged off/Never late; $11,291 written off. $2,556 past

       due as of Dec 2018”.




                                        13
    Case 7:20-cv-06813-VB Document 1 Filed 08/24/20 Page 14 of 24




      94.          Experian further indicated that, following Plaintiff’s dispute letter, this

            description (which makes no sense on its face) would continue.

C. Trans Union

      95.          By letter dated November 10, 2018, Plaintiff disputed her credit report

            with TransUnion, stating that the account was inaccurately listed as charged off

            and with a balance owing of $11,291.00.

      96.          Plaintiff’s letter to Trans Union stated that the account was paid in full

            and included, inter alia, copies of her 43 consecutive timely payments.

      97.          Trans Union responded by letter dated November 29, 2018, stating that

            the information in question had been updated.

      98.          The updated tradeline describes the “Pay Status: as “Account 30 days

            Past Due Date”; with a balance of “$2,256”. The account response further

            describes the account as having a “Maximum Delinquency of 30 days in

            11/2018 for $2,256”.

      99.          By letter dated May 29, 2019, Plaintiff again disputed her credit report

            with Trans Union.

      100.         That dispute was detailed and recounted, inter alia, that Plaintiff had

            extended her lease and made all payments timely. The letter provided additional

            details regarding Chase’s refusal to allow Plaintiff to purchase her vehicle at the

            end of the lease and Chase’s improper and abrupt charge-off of the account.

            The letter described and attached credit reports, showing Trans Union’s

            inconsistent reporting on the account, including that the account was reporting

            as of 10/29/2017 as having been paid timely from inception through October




                                             14
Case 7:20-cv-06813-VB Document 1 Filed 08/24/20 Page 15 of 24




    2017, but that Trans Union had subsequently reported the account as having

    been closed and charged off in November 2017, with an unpaid balance of over

    11,000 dollars, only to later change the report to list the account as 30 days late

    (rather than charged off), and with a balance owing of just over $2,200 and an

    “original Charge-off” amount of zero.

 101.      The letter was sent via certified mail on June 3, 2019 and was received

    by TransUnion on June 6, 2019.

 102.      TransUnion responded to Plaintiff’s dispute by letter dated June 21,

    2019, informing Plaintiff that it had changed various information. Specifically,

    Trans Union inexplicably responded, inter alia, by changing the account status

    back to “Charged Off” and changing the “Original Charge-off” amount from

    zero to $11,291.

 103.      Thus, TransUnion failed to correct Plaintiff’s credit report, and in fact

    made matters worse, categorizing the account as charged off whereas,

    immediately prior to the dispute, it was reporting the account merely as late

    (which was also derogatory and incorrect).

                                        Damages

 104.      Plaintiff has suffered a variety of actual damages as a result of

    Defendants’ misconduct, including but not limited to the following:

 105.      Plaintiff has suffered repeated credit denials as a result of Defendant’s

    misconduct.




                                      15
Case 7:20-cv-06813-VB Document 1 Filed 08/24/20 Page 16 of 24




 106.      Plaintiff has suffered increases in her credit card rates and lost credit

    card, auto financing and home loan opportunities as a result of Defendants’

    misconduct.

 107.      Plaintiff has suffered actual damages in the form of loss of her vehicle

    and the cost of alternative transportation.

 108.      Plaintiff has suffered actual damages in the form of her supposed debt to

    Chase, upon which Chase continues to seek to collect, including by means of

    third-party debt collectors.

 109.      Plaintiff has suffered the loss of her personal possessions in connection

    with the unlawful repossession of the Vehicle;

 110.      Plaintiff has suffered loss of income that is the result of taking time off to

    attempt to address Defendants’ misconduct, and due to loss of transportation;

 111.       Plaintiff has suffered costs associated with arranging for alternate

    transportation and during the relevant time periods, and has incurred costs of

    cover including in connection with purchase of a replacement vehicle.

 112.      As a result of Defendants’ misconduct, Plaintiff has suffered emotional

    distress, sleeplessness, anxiety, depression, embarrassment, aggravation, and

    extreme frustration.

                        FIRST CAUSE OF ACTION
                     VIOLATIONS OF FCRA § 1681s-2(b)
                     Against JPMorgan Chase Bank, N.A.

 113.      Plaintiff realleges and incorporates the above paragraphs as if reasserted

    and realleged herein.




                                      16
Case 7:20-cv-06813-VB Document 1 Filed 08/24/20 Page 17 of 24




 114.      Congress enshrined within the FCRA the “need to ensure that consumer

    reporting agencies exercise their grave responsibilities with fairness,

    impartiality, and a respect for the consumer’s right to privacy.” 15 U.S.C.

    §1681(a)(4).

 115.      Congress stated plainly the purpose of the FCRA, namely “to require that

    consumer reporting agencies adopt reasonable procedures for meeting the needs

    of commerce for consumer credit, personnel, insurance, and other information in

    a manner which is fair and equitable to the consumer, with regard to the

    confidentiality, accuracy, relevancy, and proper utilization of such information .

    . . .” 15 U.S.C. §1681(b).

 116.      The Furnisher Defendant violated §1681s-2(b) by its acts and omissions,

    including, but not limited to:

            a. failing to conduct a reasonable investigation of Plaintiff’s dispute(s),

            b. failing to review all relevant information provided by consumer

                reporting agencies, and,

            c. failing to promptly modify, delete, or permanently block any

                information it could not verify as accurate, in violation of §1681s-

                2(b)(1).

 117.      As a result of the Furnisher Defendant’s violations of §1681s-2(b)(1),

    Plaintiff suffered actual damages including but not limited to loss of credit,

    damage to reputation, embarrassment, humiliation, anguish and the other

    damages set forth herein.




                                     17
Case 7:20-cv-06813-VB Document 1 Filed 08/24/20 Page 18 of 24




 118.      These violations of §1681s-2(b)(1) were willful, rendering the Furnisher

    Defendant liable for actual damages, statutory damages, costs and reasonable

    attorney’s fees, and punitive damages in an amount to be determined by the

    Court pursuant to 15 U.S.C. §1681n.

 119.      In the alternative, the Furnisher Defendant was negligent, entitling

    Plaintiff to recover actual damages, costs, and reasonable attorney’s fees

    pursuant to 15 U.S.C. §1681o.

                SECOND CAUSE OF ACTION
           VIOLATIONS OF FCRA § 1681e(b) and § 1681i
                  Against the CRA Defendants

 120.      Plaintiff realleges and incorporates the above paragraphs as if reasserted

    and realleged herein.

 121.      The CRA Defendants each violated multiple sections of 15 U.S.C. §

    1681i by its acts and omissions including but not limited to:

        a. failing to conduct a reasonable reinvestigation to determine whether the

           disputed information is inaccurate and record the current status of the

           disputed information or delete the item from Plaintiff’s credit file in

           violation of § 1681i(a)(1);

        b. by failing to review and consider all relevant information submitted by

           Plaintiff in violation of § 1681i(a)(4); and

        c. by failing to properly delete the disputed inaccurate items of information

           from Plaintiff’s credit files or modify item of information upon a lawful

           reinvestigation in violation of § 1681i(a)(5).




                                     18
Case 7:20-cv-06813-VB Document 1 Filed 08/24/20 Page 19 of 24




 122.      Each of the CRA Defendants violated 15 U.S.C. § 1681e(b) by their

    conduct, acts and omissions including but not limited to failing to establish

    and/or to follow reasonable procedures to assure maximum possible accuracy of

    the information concerning Plaintiff in the preparation of her credit reports and

    credit files that they published and maintained.

 123.      As a result of the CRA Defendants’ violations of § 1681i and §1681e(b),

    Plaintiff suffered actual damages including but not limited to: loss of credit,

    damage to reputation, embarrassment, humiliation, anguish and the other

    damages set forth herein.

 124.      These violations of § 1681i and § 1681e(b) were willful, rendering the

    CRA Defendants liable for actual damages, statutory damages, costs and

    reasonable attorney’s fees, and punitive damages in an amount to be determined

    by the Court pursuant to 15 U.S.C. § 1681n.

 125.      In the alternative, the CRA Defendants were negligent, entitling Plaintiff

    to recover actual damages, costs and reasonable attorney’s fees pursuant to 15

    U.S.C. §1681o.

                    THIRD CAUSE OF ACTION
              VIOLATIONS OF NY FCRA §380-f and §380-j
                    Against the CRA Defendants

 126.      Plaintiff realleges and incorporates the above paragraphs as if reasserted

    and realleged herein.

 127.      Each of the CRA Defendants violated multiple sections of the NY FCRA

    (NY GBL §§ 380–380-u) by their acts and omissions including:




                                     19
Case 7:20-cv-06813-VB Document 1 Filed 08/24/20 Page 20 of 24




 a. failing to promptly reinvestigate Plaintiff’s dispute(s) to determine whether the

        disputed information is inaccurate and record the current status of the disputed

        information in violation of § 380-f(a);

 b. failing, after determining that the disputed information is in error or that it can no

        longer be verified, to promptly expunge the item and otherwise correct the file

        and refrain from reporting the item in subsequent consumer reports, in violation

        of § 380-f(b); and

 c. failing to establish and/or to follow reasonable procedures to assure maximum

        possible accuracy of the information concerning Plaintiff in the preparation of

        her credit report and credit files that it published and maintained in violation of §

        380-j(e).

 128.         These violations of § 380-f and § 380-j(e) were willful, rendering the

    CRA Defendants liable for actual damages, costs and reasonable attorney’s fees,

    and punitive damages in an amount to be determined by the Court pursuant to §

    380-l and entitling Plaintiff to injunctive relief restraining Defendants from any

    further violations of Plaintiff’s rights pursuant to the NY FCRA.

 129.         In the alternative, the CRA Defendants were negligent, entitling Plaintiff

    to recover actual damages and costs and reasonable attorney’s fees pursuant to §

    380-m as well as injunctive relief restraining Defendants from any further

    violations of Plaintiff’s rights pursuant to the NY FCRA.




                                         20
   Case 7:20-cv-06813-VB Document 1 Filed 08/24/20 Page 21 of 24




                  FOURTH CAUSE OF ACTION
VIOLATION OF NEW YORK UNIFORM COMMERCIAL CODE ARTICLE 2-A
                   Against JPMorgan Chase Bank, N.A.

    130.      Plaintiff realleges and incorporates the above paragraphs as if reasserted

       and realleged herein.

    131.      Chase is a lessor as defined under Article 2-A-103(1)(p).

    132.      Plaintiff is a Lessee as defined under Article 2-A-103(1)(n).

    133.      The Vehicle that Plaintiff leased from Chase was primarily for Plaintiff’s

       personal, family and/or household purposes.

    134.      The agreement between Chase and the Plaintiff was “Consumer Lease”

       as defined under Article 2-A-103(1)(e).

    135.      Chase’s refusal to allow Plaintiff to purchase the Vehicle at the end of

       the extended lease term, as well as its repossession of the Vehicle constituted

       repudiation of Plaintiff’s lease.

    136.      As a result, Plaintiff is entitled, inter alia, cost of cover and to recover

       damages, costs and attorney’s fees.

                        FIFTH CAUSE OF ACTION
                         BREACH OF CONTRACT
                     Against JPMorgan Chase Bank, N.A.

    137.      Plaintiff realleges and incorporates the above paragraphs as if reasserted

       and realleged herein.

    138.      The Lease Agreement between Plaintiff and the Bank was a written

       contract.

    139.      Pursuant to that contract, Plaintiff was entitled to purchase the Vehicle at

       lease-end.



                                           21
Case 7:20-cv-06813-VB Document 1 Filed 08/24/20 Page 22 of 24




 140.      The Bank did not allow Plaintiff to purchase the Vehicle and unlawfully

    repossessed the vehicle, and thus violated the contract between the parties.

 141.      These material breaches of the contract caused Plaintiff pecuniary and

    non-pecuniary damages, as outlined in the instant Complaint, and the costs of

    the action.

                  SIXTH CAUSE OF ACTION
           NEW YORK GENERAL BUSINESS LAW § 349
               Against JPMorgan Chase Bank, N.A.

 142.      Plaintiff realleges and incorporates the above paragraphs as if reasserted

    and realleged herein.

 143.      Chase’s practice of stating that it is investigating consumer’s auto leasing

    and auto financing disputes but failing to conduct a bona fide investigation

    violated NYGBL § 349 independent of whether this practices constitutes

    violations of any other law, including common law.

 144.      This practice is deceptive and was committed in conduct of business,

    trade, commerce or the furnishing of a service in this state.

 145.      This practice is consumer-oriented.

 146.      Defendant’s conduct was not a unique, one-time occurrence without

    possibility of replication or recurrence and without implication for the broader

    consuming public, but rather is highly capable of repetition and could be used

    against any other consumer attempting to buy a certified used vehicle from

    Defendants.

 147.      Indeed, on information and belief, Defendants’ willfully and knowingly

    engage in the deceptive tactics set forth herein on a regular and recurring basis.



                                     22
        Case 7:20-cv-06813-VB Document 1 Filed 08/24/20 Page 23 of 24




         148.       Defendants’ conduct and/or statements were materially misleading.

         149.       As a result of these violations of NYGBL §349, Plaintiff suffered actual

            damages.

         150.       For these reasons, Plaintiff is entitled to actual damages, three times

            actual damages up to $1000, punitive damages, costs and reasonable attorneys’

            fees.

WHEREFORE, Plaintiff seeks judgment in Plaintiff’s favor and damages against Defendants:

     a. awarding Plaintiff actual damages, statutory damages, punitive damages, treble

         damages, costs and reasonable attorney’s fees as against each Defendant;

     b. ordering Defendants to immediately delete all inaccurate information from Plaintiff’s

         credit reports and files and cease reporting the inaccurate information to any and all

         persons and entities to whom they report consumer credit information, and to send

         updated and corrected credit report information to all persons and entities to whom

         they have reported inaccurate information about Plaintiff;

     c. enjoining Defendants from violating Plaintiff’s NY FCRA rights and from all other

         unlawful conduct set forth herein; and

     d. such other and further relief as may be necessary, just, and proper.

                                 {Continued on Next Page}




                                              23
         Case 7:20-cv-06813-VB Document 1 Filed 08/24/20 Page 24 of 24




                                DEMAND FOR JURY TRIAL

        Pursuant to Federal Rule of Civil Procedure 38, Plaintiff demands a trial by jury as to all

issues so triable.


Dated: August 24, 2020

                                                     /s/ Daniel A. Schlanger
                                                     Daniel A. Schlanger
                                                     Schlanger Law Group LLP
                                                     80 Broad Street, Suite 1301
                                                     New York, NY 10004
                                                     T: 212-500-6114
                                                     F: 646-612-7996
                                                     E: dschlanger@consumerprotection.net

                                                     Counsel for Plaintiff




                                                24
